Opinion by
William W. Portee, J.,
Both the plaintiff and the defendant assert that the judgment note, upon which the action is founded, was given as collateral security. The parties differ only in respect to what the note was given to secure. The plaintiff says that it was to secure advances made during the performance of a contract for the hauling of certain lumber. The defendant says that it was special and given as collateral for a particular advancement of $200, which was made at the time of the execution of the judgment note. Here is a question of fact which was decided by the jury in favor of the defendant. The appellant urges that the plaintiff stood upon the note which was an absolute promise and that the defendant met this obligation only by his own testimony, thus failing to furnish evidence sufficient in kind or character to overthrow the obligation. This overlooks the real issue in the case. The controversy was not whether the note was an absolute and original promise to pay, but only as to the indebtedness for which it was held as collateral.
The judgment is affirmed.